                                             Case 5:20-cv-04002-BLF Document 7 Filed 08/10/20 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                          UNITED STATES DISTRICT COURT
                                   8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10       IN RE SUTERO QUINTERO,                         Case No. 20-04002 BLF (PR)
                                  11                        Petitioner.                   ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16            On June 16, 2020, Petitioner, a federal prisoner, filed a letter which was construed
                                  17   as an attempt to file a petition for a writ of habeas corpus in this Court.1 Dkt. No. 1. On
                                  18   the same day, the Clerk notified Petitioner that in addition to filing a petition on the
                                  19   Court’s form, Dkt. No. 2, she needed to either pay the filing fee or file a complete

                                  20   application to proceed in forma pauperis (“IFP”) within twenty-eight days from the date of
                                       the notice to avoid dismissal. Dkt. No. 3. The deadline has passed, and Petitioner has
                                  21
                                       failed to respond. Furthermore, there has been no other communication from Petitioner.
                                  22
                                       Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  23
                                                The Clerk shall terminate all pending deadlines and close the case.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: _August 10, 2020__                          ________________________
                                  26                                                      BETH LABSON FREEMAN
                                  27                                                      United States District Judge

                                  28
                                       1
                                         The matter was reassigned to this Court after Petitioner failed to file consent to magistrate
                                       judge jurisdiction. Dkt. No. 6.
                                       Order of Dismissal
                                       P:\PRO-SE\BLF\HC.20\04002.Quintero_dism-ifp.docx
